Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-15-00776-CR

                                    Thad Demarco HALE,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 491235
                      Honorable Wayne A. Christian, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

      In accordance with this court’s opinion of this date, appellant’s motion to withdraw appeal
is GRANTED, and this appeal is DISMISSED.

       SIGNED December 23, 2015.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice